Name: Commission Regulation (EEC) No 1437/91 of 30 May 1991 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States
 Type: Regulation
 Subject Matter: trade policy;  Europe
 Date Published: nan

 31 . 5 . 91 Official Journal of the European Communities No L 137/23 COMMISSION REGULATION (EEC) No 1437/91 of 30 May 1991 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States trade flows between the Community as constituted at 31 December 1985 and Spain on the one hand and Portugal on the other ; Whereas the amount of the security relating to STM licences referred to in Article 4 of Regulation (EEC) No 3651 /90 should be fixed so as to ensure the proper func ­ tioning of these arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 (1 ) thereof, Having regard to Council Regulation (EEC) No 3651 /90 of 11 December 1990 laying down general rules for applying the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ('), and in particular Article 8 thereof, Whereas pursuant to Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession (2), onions and garlic are subject to the supplementary trade mechanism (STM) from 1 January 1991 ; Whereas Commission Regulation (EEC) No 38 1 9/90 (3), amended by Regulation (EEC) No 172/91 (4), lays down detailed rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ; Whereas, in accordance with Article 3 of Regulation (EEC) No 3651 /90 , the indicative ceilings provided for in Article 252 ( 1 ) of the Act of Accession should be laid down, for the products in question, for the periods during which the Portuguese market is to be considered sensitive within the meaning of Article 2 of that Regulation ; whereas these ceilings must reflect a gradual increase in HAS ADOPTED THIS REGULATION : Article 1 For onions and garlic falling within the codes listed in the Annex hereto the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession and the sensitive periods for the Portuguese market, within the meaning of Article 2 of Regulation (EEC) No 3651 /90 shall be as fixed in that Annex. Article 2 The amount of the security for STM licences referred to in Article 4 (3) of Regulation (EEC) No 3651 /90 is hereby fixed at ECU 8 per 100 kilograms net of the products referred to in Article 1 . Article 3 This Regulation shall enter into force on 1 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 24. (2) OJ No L 362, 27. 12 . 1990, p. 38 . (3) OJ No L 366, 29 . 12 . 1990, p. 41 . 0 OJ No L 19, 25 . 1 . 1991 , p. 13 . No L 137/24 Official Journal of the European Communities 31 . 5. 91 ANNEX Indicative ceilings provided for in Article 251 (3) of the Act of Accession CN code Description of goods Sensitive period Target ceiling(tonnes) 0703 10 19 Onions 1.6 ,  31.10. 1991 5 700 0703 20 00 Garlic 1.8 .  31.12. 1991 1 000